 

AMENDMENT No. 1

To Security Agreement

(Contract No. MA-13897)

 

This amendment (“Amendment”) is entered into as of the 21st day of Sept., 2007
between Matson Navigation Company, Inc., a Hawaii Corporation (the “Shipowner”)
and THE UNITED STATES OF AMERICA, represented by the Secretary of
Transportation, acting by and through the Maritime Administrator (the
“Secretary”).

 

WHEREAS; the Shipowner and the Secretary entered into a Security Agreement
(Contract No. MA-13897) dated July 29, 2004 (the “MAUNAWILI Security
Agreement”), in connection with certain United States Government Guaranteed Ship
Financing Bonds issued by the Shipowner to finance the vessel MAUNAWILI owned by
the Shipowner;

 

WHEREAS; Schedule X to the MAUNAWILI Security Agreement is a schedule of
Definitions (the “MAUNAWILI Schedule of Definitions”) used in the MAUNAWILI
Security Agreement:

 

WHEREAS; the parties hereto desire to amend certain provisions of the MAUNAWILI
Schedule of Definitions.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the Shipowner and the Secretary hereby agree that,
effective as of the date hereof,

 

1.         The definition of “Long Term Debt” appearing in the MAUNAWILI
Schedule of Definitions shall be amended by inserting a comma (“,”) before the
period (“.”) at the end of the last sentence followed by the words “and funds
available to Matson to be drawn down under long-term borrowings (greater than 12
months) under credit facilities maintained by Matson at the time to the extent
that such available funds are included in current assets in determining minimum
compliance with the Working Capital requirement contained Section 8(b)(i) of the
Financial Agreement.”

 

2.         Clause (1) of the definition of “Working Capital” appearing in the
MAUNAWILI Schedule of Definitions shall be amended by inserting the words “(i)
there shall also be included, funds available to Matson to be drawn down under
long-term borrowings (greater than 12 months) under credit facilities maintained
by Matson at the time, and (ii)” after the words “In determining current assets”
and before the words “there shall also be deducted: (A) Any securities,” in the
first line of such clause.

 

3.         Except as amended hereby, all other provisions of the MAUNAWILI
Schedule of Definitions shall remain in full force and effect.

 

1



 

IN WITNESS WHEREOF, this Amendment has been executed by the parties hereto as of
the day and year first above written.

 

 

MATSON NAVIGATION COMPANY, INC.

 

 

 

By: /s/ Timothy H. Reid

 

Name: Timothy H. Reid

 

Its: Treasurer

 

 

 

 

UNITED STATES OF AMERICA

 

SECRETARY OF TRANSPORTATION

 

Attest:

MARITIME ADMINISTRATOR

 

 

/s/ Larry Main

By: /s/ Daron Threet

Assistant Secretary

Maritime Administration

 

2

 

 